DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard et al. US 6,654,493 hereinafter referred to as Hilliard in view of Chang et al. US 2011/0292219 hereinafter referred to as Chang and further in view of Bengtsson US 2013/0162840 hereinafter referred to as Bengtsson.
In regards to claim 1, Hilliard teaches:
“A method for testing and/or calibrating a camera, in particular a digital camera, the method comprising: (a)    creation of an optical test standard”
Hilliard teaches in Figure 1 step 12-14 calibrate a display device and displaying at least one reference image on the calibrated display.
“by (i)    producing a preferably plate-like or card-like substrate for the optical test standard in such a manner that a plurality of subareas, each with different grayscale representations, is provided on a surface of the substrate or at least partially embedded in the substrate - or by using such a substrate for the further steps” and  “surface of the substrate”
Hilliard teaches in column 4 lines 5-10 that the display device used as the optical test standard may be a liquid crystal display or an emissive panel.  These are plate like structures.  Hilliard column 5 lines 35-45 teaches that reference images are color test patterns and the reference images typically are sequentially of red, green, blue, white, and possibly other colors, each completely filling the display area on the display device.  These are equivalent to grayscale representation on a surface or at least partially embedded in the substrate.
"and (iii)    determining reference gray values for the subareas from the reference image and assigning the reference gray values to the substrate"
Hilliard column 4 lines 20-25 teaches a method according to the present invention, is to display a number of colors with known RGB or other input values and build a multidimensional table relating the digital values driving the display to the display color characteristics. This is equivalent to assigning gray values for the reference areas.
“(b)    capturing at least one image of the optical test standard with the camera being tested and/or calibrated, wherein the at least one image is captured with a prespecified configuration comprising at least one parameter of the camera being tested and/or calibrated, and determining actual gray values for the subareas from the at least one image”

"(c) making a conclusion about an adequate or inadequate adjustment of the camera being tested and/or calibrated according to a comparison of the actual gray values with the reference gray values or with a prespecified value range for permissible actual gray values, the prespecified value range for the permissible actual gray values determined from: the reference gray values; and maximum permissible deviations from the reference gray values"
Hilliard Figure 1 and column 6 lines 40-50 a relationship is made between the captured images red, green and blue digital values with the known colors displayed on the calibrated reference images and a correction profile for the image capture device is generated. The relationship between the two quantities is equivalent to a comparison.  The RGB values of the display reference image are equivalent to reference gray values.  Hilliard Figure 1 and column 6 lines 55-60 step 22 teach a profile describing the colorimetric characteristics of the device is written such that the profile (a data file or other form of description describing the relationship) 
Hilliard does not explicitly teach:
"[(a)    creation of an optical test standard, by] (ii)    capturing at least one reference image of the [scene], or a reference image when the [scene] is irradiated at least in the region of the subareas, by means of a reference camera, wherein the at least one reference image is captured with a prespecified configuration of the reference camera comprising at least one parameter”
Chang teaches in Figure 7 and paragraph [0058] image processing system 72 also may pass rendering instructions 80 to an example 76 of the renderer 50, where the rendering instructions 80 include a rendering specification for the reference image.  The rendering system 76, in turn, may create a physical rendering of the reference image in accordance with the rendering specification to create a calibration target. Chang teaches in paragraph [0019] the physical rendering of the reference image constitutes a calibration target that may be used to calibrate one or more cameras. Chang teaches in paragraph [0021] Each of the reference image and training image data files 14, 16 may be any type of electronic data file including: an image that was captured by an image sensor.  It is interpreted that the image sensor that captured the reference image from which the physical rendering was made is equivalent to a reference camera.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard in view of Chang to include the features of "[(a)    creation of an optical test standard, by] (ii)    capturing at least one reference image of the [scene], or a reference image when the [scene] is irradiated at least in the region of the 
Hilliard does not explicitly teach:
“(iv) associating the reference gray values with the substrate by applying the reference gray values to the substrate in an optically readable form and/or storing the reference gray values in a memory provided in or on the substrate”
	Bengtsson teaches in Figure 1 and paragraph [0024] the colour calibration card according to the invention, said plurality of calibration fields comprises at least 3 calibration fields 4.sub.BW1, 4.sub.BW2, 4.sub.BW3 (see FIG. 1) providing a grey scale.  Bengtsson Figure 2 teaches the values of these grey patches.  The printing of the values on the back of the card is an association that is optically readable (with at least an eye or machine vision system) and also equivalent to storing the reference values in a memory provided in or on the substrate.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard/Chang in view of Bengtsson to have included the features of “(iv) associating the reference gray values with the substrate by applying the reference gray values to the substrate in an optically readable form and/or storing the reference gray values in a memory provided in or on the substrate” to provide a colour calibration card where the colours of the calibration fields have been selected in a way which ensures a reliable colour calibration in connection with digital photography, 
In regards to claim 6, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 and further teach:
“wherein a conclusion can be made, from a comparison of the actual gray values and the reference gray values, as to whether the camera being tested and/or being calibrated delivers correctable images with adequate quality with the configuration with which the actual gray values were determined, and if so, that a correction operator for correcting the gray values of images which the camera detects in a working mode, can be determined from the actual gray values and the reference gray values”
Hilliard teaches in column 6 lines 40-50 a relationship is made between the captured images red, green and blue digital values with the known colors displayed on the calibrated reference images and a correction profile for the image capture device is generated.  Hilliard teaches in column 6 lines 55-60 step 22, a profile describing the colorimetric characteristics of the device is written such that the profile (a data file or other form of description describing the relationship) can calibrate the image capture device.  The profile is equivalent to a correction operator.  As indicated above a dot operator is not required by the claim.
In regards to claim 10, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 and further teach:
“wherein the steps (b) and (c) of claim 1 for testing and/or calibrating the camera being tested and/or calibrated are carried out by the manufacturer or by the user”

In regards to claim 19, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 and further teach:
“wherein the correction operator comprises a dot operator”
Chang equation 2.  Furthermore, a dot operator is a basic math operator known to those of ordinary skill.  The explicit claiming of its use does not produce any unpredictable results and is merely seen as extra-solution activity.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard in view of Chang to include the features of “wherein the correction operator comprises a dot operator” because cameras often have non-idealities (e.g., lens distortion, rectangular sensor sizes, and a non-centered optical axis).  For many camera-based operations, it is important to be able to calibrate and compensate for these non-idealities to have an accurate mathematical model of the image formation process (Chang paragraph [0001]). 
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of Chang in view of Bengtsson and further in view of Friend US 2014/0125818 hereinafter referred to as Friend.
In regards to claim 2, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 but do not explicitly teach:
“wherein the at least one parameter of the configuration of the camera being tested and/or calibrated is varied in such a manner that, when at least one further image of the optical test standard is captured, a deviation between the actual gray values for the subareas, determined from the at least one further image, and the reference gray values reach a minimum value”
Friend Figure 3 teaches a parameter optimization which uses color divergence to determine if the parameter has been optimized.  Friend Figure 2 and paragraph [0018] teach subtractor 260 determines a difference between the desired or target color and the sensed color, and provides this difference to error tracker 205.  Error tracker 205 monitors the difference as it changes as images are iteratively produced by image provider 220.  The process loops until the color convergence is not detected (No in step 345).  For subsequent images after the initial image, camera calibration setting are changed (step 340) and the subsequent measurement is closer to the target color until the process finally converges on the proper color.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Hilliard/Chang/Bengtsson in view of Friend to have included the features of “wherein the at least one parameter of the configuration of the camera being tested and/or calibrated, for example the exposure time and/or the sensitivity, is varied in such a manner that, when at least one further image of the optical test standard is captured, the actual gray values for the subareas, determined from the at least one further image, are as close as possible to the reference gray values” because conventional automated calibration procedures calibrate each unit (camera and 
In regards to claim 3, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 but do not explicitly teach:
“wherein the camera being tested and/or calibrated is recognized as being adequately adjusted if a deviation of the actual gray values from the reference gray values lies within a prespecified permissible range, and/or the camera being tested and/or calibrated is recognized as being incorrectly adjusted if the deviation of the actual gray values from the reference gray values is outside the permissible range”
This feature is nothing more than allowing for a tolerance of color mismatch.  Allowing for a tolerance would be considered and obvious implementation to those of ordinary skill.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Friend teaches in paragraph [0022] if a determined rate of divergence is below a predetermined threshold, step 335 may determine that no significant color divergence occurred.  Friend Figure 2 and paragraph [0018] teach subtractor 260 determines a difference between the desired or target color and the sensed color, and provides this difference to error tracker 205.  Error tracker 205 monitors the difference as it changes as images are iteratively produced by image provider 220.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Hilliard/Chang/Bengtsson in view of Friend to have 
In regards to claim 4, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 but do not explicitly teach:
“wherein the at least one parameter of the configuration of the camera being tested and/or calibrated is varied in such a manner that, when at least one further image of the optical test standard is captured, the actual gray values determined for the subareas from the at least one further image are each within a prespecified range of values for permissible actual gray values, or a deviation of the actual gray values from the reference gray values is within a prespecified permissible range, wherein the camera being tested and/or calibrated is recognized in this case as adequately adjusted”
These features are a combination of features of claims 3-4.  See claims 3-4.  Furthermore, step 350 teaches a completed calibration which is equivalent to “adequately adjusted.”  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard/Chang/Bengtsson in view of Friend to have included the features of “wherein the at least one parameter of the configuration of the camera being tested and/or 
In regards to claim 5, Hilliard/Chang/Bengtsson/Friend teach all the limitations of claim 2 and further teach:
“wherein the camera being tested and/or calibrated is assigned an adjustment configuration which comprises the at least one parameter and which comprises the value of the at least one varied parameter, wherein for this adjustment configuration, the camera being tested and/or calibrated has been recognized as adequately adjusted”
Hilliard teaches in column 1 lines 15-20 that it is conventionally known in the prior art that digital or electronic color image capture devices require the characterization and calibration of each device in order to produce digital values that have a known relationship to the original scene or image.  This calibration or characterization data can be stored in a data file called a "profile" describing the unique color capture characteristics of that specific device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of Chang in view of Bengtsson and further in view of Kogan US 2009/0046171 hereinafter referred to as Kogan.
In regards to claim 7, Hilliard/Chang/Bengtsson teach all the limitations of claim 6 and further teach:
“actual gray [values]” and “gray values”
Hilliard teaches gray values as indicated in claim 1.  See claim 1.
Hilliard/Chang do not explicitly teach:
“wherein the correction operator is determined by interpolation using the [input] values and the reference [colors], wherein in particular each possible grayscale level for the reference gray values is assigned a correction value of the correction operator”
Interpolation is a basic mathematical tool and using interpolation to determine the operator would be recognized as one of many techniques that can be used to determine a transform between the reference values and the measured values.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Kogan Figure 2 and paragraphs [0030]-[0031] teach color correction block 30 computes the phase and saturation values for each pixel based on the input (Cb,Cr) values, and then finds the two closest reference colors.  Block 30 will then determine phase and saturation corrections, .DELTA.p' and .DELTA.s', to be applied to this pixel by linear interpolation between the respective corrections recorded for red and yellow in the calibration phase.  As a result of this .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of Chang in view of Bengtsson and further in view of O’Callaghan US 2004/0211838 hereinafter referred to as O’Callaghan.
In regards to claim 8, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 and further teach:
“wherein the reference camera is part of a reference inspection apparatus for [calibrating cameras], and the camera being tested and/or calibrated is part of an [imaging system]”
See claim 1.  Reference inspection apparatus interpreted as a label for the components that produce the reference information.  
Hilliard/Chang/Bengtsson do not explicitly teach:
“[for] checking optical structures” and “inspection apparatus being tested and/or calibrated for checking optical structures”
.
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilliard in view of Chang in view of Bengtsson and further in view of “GS1 2D Barcode Verification Process Implementation Guideline,” July 2015, hereinafter referred to as GS1.
In regards to claim 9, Hilliard/Chang/Bengtsson teach all the limitations of claim 1 but do not explicitly teach:
“reference [camera]”
As indicted above, this feature is unclear because there is not requirement for an adjustment to a reference camera.  Chang teaches in paragraph [0019] the physical rendering of the reference image constitutes a calibration target that may be used to calibrate one or more cameras.  The camera that produces the references is equivalent to a reference camera. It would have been obvious for a person with ordinary skill in the art before the invention was effectively 
Hilliard/Chang/Bengtsson do not explicitly teach:
“wherein the adjustment of the … camera is performed using an optical primary standard on which a plurality of optical structures is provided, each having an associated imaging quality level, wherein the optical structures are optical codes and wherein the configuration of the … camera is determined in such a manner that, from an image of the optical primary standard captured with this configuration, the optical structures are assigned the correct quality level”
GS1 teaches in section 6.1 Calibrate and Maintain Equipment a test of calibration conformance should be done, at least annually. This test can be done using a Calibrated Conformance Standard Test Card, available from GS1 US or by the equipment manufacturer. This test confirms that the verifier is responding correctly to its routine calibrations.  Furthermore, it is clear to those of ordinary skill that any imaging system will require regular recalibration to maintain performance.  This feature does not provide any unpredictable results.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard/Chang/Bengtsson in view of GS1 to include the features of “wherein the adjustment of the … camera is performed using an optical primary standard on which a plurality of optical structures is provided, each having an associated imaging 
In regards to claim 20, Hilliard/Chang/Bengtsson/GS1 teach all the limitations of claim 9 and further teach:
“wherein the optical codes comprise bar codes or matrix codes”
GS1 teaches in section 6.1 Calibrate and Maintain Equipment a test of calibration conformance should be done, at least annually. This test can be done using a Calibrated Conformance Standard Test Card, available from GS1 US or by the equipment manufacturer. This test confirms that the verifier is responding correctly to its routine calibrations.  Furthermore, it is clear to those of ordinary skill that any imaging system will require regular recalibration to maintain performance.  This feature does not provide any unpredictable results.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hilliard/Chang in view of GS1 to include the features of “wherein the optical codes comprise bar codes or matrix codes” because the biggest benefits of verification are, reassurance and confidence that the bar code will perform as intended at all stages of the product's passage through the supply chain, leading to efficient supplier-customer relationships (GS1 section 2 Foreword).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422